ROBINSON, J.
1. It is error for the court to direct a verdict against the plaintiff, where, by giving to the evidence the most favorable interpretation toward him which any of the evidence will reasonably warrant, there is some evidence tending to support the allegations o fthe petition.
2. If, in ruling upon a motion to direct a verdict, the court is required to detect the truth from conflicting evidence of the some or different witnesses, the motion should be overruled.
Judgment reversed.
Marshall. C. J., Wanamaker, Jones, Matthias, Day and Allen, JJ., concur.